Citation Nr: 1507961	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-33 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to VA burial benefits.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to May 1946, from September 1946 to August 1949, from October 1949 to October 1952, from February 1953 to September 1953, and from December 1954 to July 1966.  He died in December 2008.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

The Virtual VA paperless claims processing system contains materials pertaining to the appellant and the Veteran that are duplicative of documents in the paper claims file.  The Veterans Benefit Management System does not currently include any documents pertinent to the present appeal.

As discussed further below, the issue of compensation pursuant to 38 U.S.C.A. § 1151 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks VA burial benefits for the burial of the Veteran.  See 38 U.S.C.A. §§ 2302, 2303; 38 C.F.R. § 3.1600 (payment of burial expenses of deceased veterans).

The appellant has contended that she should be entitled to VA burial benefits because the Veteran was injured and denied proper care and attention while on a VA-sponsored respite stay from August 26, 2008, to September 8, 2008.  She has asserted that that the Veteran experienced a broken hip during his stay at the private facility (referenced specifically in her notice of disagreement) and that he died in December 2008 due to his injuries.  VA has stated that he died at a private hospital; the appellant has replied that he was transported to the private hospital only after he died.  The appellant has also claimed that the Veteran was under the care of personnel who were under binding contract to VA, which included a provision that any treatment would be provided at a VA hospital.  VA has replied that the Veteran died of causes unrelated to his rehabilitation and that the VA contract facility was not under the direct control of VA.

In a November 2013 Supplemental Statement of the Case, the provisions of 38 U.S.C.A. § 1151 were set forth, but the claim under this statute was not adjudicated.  The claim for benefits pursuant to 38 U.S.C.A. § 1151 must be adjudicated in the first instance by the AOJ.  Moreover, the claim for burial benefits appears to be inextricably intertwined with 38 U.S.C.A. § 1151 claim.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims warranted for reasons of judicial economy even in absence of administrative error); Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, a remand is warranted so that the intertwined issue may be adjudicated by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide all necessary notice, development, and adjudicative actions with respect to the appellant's claim for compensation pursuant to 38 U.S.C.A. § 1151.

2.  The AOJ should obtain and associate with the claims file all of records of any hospitalization, treatment, and rehabilitation of the Veteran for the period from January 2006 to December 2008, including any records relevant to whether he died while in rehabilitation.

3.  After obtaining any necessary authorizations from the appellant, the AOJ obtain and associate with the claims file all records of rehabilitation of the Veteran by the contractor who was responsible for the Veteran's VA-sponsored respite stay described by the appellant, including any records relevant to whether he died while in rehabilitation.  The name of the private facility is set forth in a January 2012 notice of disagreement.

4.  The AOJ should obtain and associate with the claims file all records of the contractual agreement between VA and the contractor who was responsible for the Veteran's VA-sponsored respite stay described by the appellant.

5.  After obtaining any necessary authorizations from the appellant, the AOJ should seek to obtain all records of terminal treatment and associate with the claims file the record of the ambulance trip to a private hospital; the appellant contends that the appellant had died by the time he was transported by ambulance.

6.  Thereafter, the AOJ should review the claims file and ensure that no other notification or development action, in addition to that directed above, is required.  

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  The AOJ should adjudicate the 38 U.S.C.A. § 1151 claim referred in the introduction before readjudicating the claim for VA burial benefits.

If the benefits sought on appeal are not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





